ON APPLICATION FOR REHEARING
No. 4757.
OPINION
By THE COURT.
Application for a rehearing is denied. We adhere to our former ruling that the appellant has failed to show sufficient cause for noncompliance with Rule VII.
HORNBE-CK, PJ, WISEMAN and MILLER, JJ, concur.
ON APPEAL TO DECREE A PARTITION
No. 4652.
OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court decreeing a partition of real estate.
We have examined the well-considered opinion of Judge Harter and are in full accord with the legal and factual conclusions therein announced. Therefore none of the errors of law assigned by the appellant is well taken. We are of the further opinion that the factual finding is not against the manifest weight of the evidence as claimed by the appellant.
We have examined the bill of exceptions and depositions offered wherein it was sought to engraft a trust upon the legal title of one Grace Morris. Judge Harter properly held that this may be accomplished only by clear and convincing proof and that the evidence fell short of meeting this requirement. Our conclusion is that the Court’s factual finding is amply supported by the record and therefore it may not be said to be against the manifest weight of the evidence.
Finding no error in the record the judgment will be affirmed.
HORNBECK, PJ, WISEMAN AND MILLER, JJ, concur.